Exhibit 10.1

AMENDMENT TO THE
MERITAGE HOMES CORPORATION
2006 STOCK INCENTIVE PLAN

Meritage Homes Corporation (the “Company”) previously approved and adopted the
Meritage Homes Corporation 2006 Stock Incentive Plan (the “Plan”) to promote the
success and enhance the value of the Company by linking the personal interests
of the members of the Board, employees, officers, executives, consultants and
advisors to those of Company stockholders and by providing such individuals with
an incentive for outstanding performance to generate superior returns to Company
stockholders.  By this instrument, the Company desires to amend the Plan to (i)
provide for minimum vesting periods on non-tenure (i.e., performance based) and
tenure awards (i.e., time based) granted under the Plan, and (ii) provide that,
for non-tenure and tenure awards not granted in accordance with these minimum
vesting periods, the Company may not grant shares subject to these awards in
excess of five percent of the total number of shares authorized under the Plan.

1.             Capitalized terms used but not otherwise defined herein shall
have the respective meanings assigned to such terms in the Plan.

2.             Except as other provided, this Amendment shall be effective as of
the date set forth below.

3.             Section 9.1 (Provisions Applicable to Awards — Grant of
Performance Shares) of the Plan is amended and restated as follows:

9.1.          GRANT OF PERFORMANCE SHARES.  The Committee is authorized to grant
Performance Shares to Participants on such terms and conditions as may be
selected by the Committee; provided, however and except as otherwise provided in
Section 12.8 of the Plan, the minimum vesting period for Performance Share
Awards shall be (i) one year in the case of non-tenure Performance Share Awards
(i.e.,


--------------------------------------------------------------------------------




Performance Share Awards subject to performance vesting criteria), and (ii) pro
rata over three years in the case of tenure Performance Share Awards.  Subject
to Section 12.8, the Committee shall have the complete discretion to determine
the number of Performance Shares granted to each Participant.  All Awards of
Performance Shares shall be evidenced by an Award Agreement.

4.             Section 10.1 (Restricted Stock Awards — Grant of Restricted
Stock) of the Plan is amended and restated as follows:

10.1.        GRANT OF RESTRICTED STOCK.  The Committee is authorized to make
Awards of Restricted Stock to Participants in such amounts and subject to such
terms and conditions as determined by the Committee; provided, however and
except as otherwise provided in Section 12.8 of the Plan, the minimum vesting
period for Restricted Stock Awards shall be (i) one year in the case of
non-tenure Restricted Stock Awards (i.e., Restricted Stock Awards subject to
performance vesting criteria), and (ii) pro rata over three years in the case of
tenure Restricted Stock Awards.  All Awards of Restricted Stock shall be
evidenced by a written Restricted Stock Award Agreement.

5.             Section 11.3 (Performance-Based Awards — Discretion of Committee
with Respect to Performance Awards) of the Plan is amended and restated as
follows:

11.3.        DISCRETION OF COMMITTEE WITH RESPECT TO PERFORMANCE AWARDS.  With
regard to a particular Performance Period, the Committee shall have full
discretion to select the length of such Performance Period (provided, however,
and except as otherwise provided in Section 12.8 of the Plan, that, in no event
may the Performance Period be for less than one year), the type of
Performance-Based Awards to be issued, the kind and/or level of the Performance
Goal, and whether the Performance Goal is to apply to the Company, a Subsidiary
or any division or business unit thereof.  Unless otherwise provided in an Award
Agreement, Performance-Based Awards will be forfeited if a Participant’s
employment is terminated for Cause.

6.             Article 12 (Provisions Applicable to Awards) of the Plan is
hereby amended by adding the following Section 12.8 (Provisions Applicable to
Awards — Limitation on Grants of Awards) to the end thereof:

12.8         LIMITATION ON GRANTS OF AWARDS.  Notwithstanding the provisions of
Section 9.1, Section 10.1 and Section 11.3 of the Plan, the Committee shall not
have the authority to grant shares

2


--------------------------------------------------------------------------------




pursuant to any Performance Share Award or Restricted Stock Award that does not
comply with the minimum vesting period or minimum Performance Period that
exceeds five percent (5%) of the aggregate number of shares of Stock authorized
for grant pursuant to Section 5.1 of the Plan.

7.             This Amendment shall amend only the provisions of the Plan as set
forth herein.  Those provisions of the Plan not expressly amended hereby shall
be considered in full force and effect.

The Company has caused this Amendment to be signed by its duly authorized
representative.

 

MERITAGE HOMES CORPORATION

 

 

By:

 

/s/ LARRY W. SEAY

 

 

Its:

 

Chief Financial Officer

 

3


--------------------------------------------------------------------------------